DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The objection to the specification regarding updated patent information has been withdrawn. The first paragraph of the specification is updated to include new patent information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parins (US 6,293,945).
Regarding claim 1, Parins discloses a handle (40); an electrically conductive elongate member (30) configured for force transmission and having a proximal region and a distal region, a lumen (33) formed therein providing fluid communication between the proximal region and the distal region, wherein the electrically conductive elongate member comprises a metal tube (metal tube 30) which is electrically conductive, the metal tube extending through the proximal region and the distal region, with the lumen formed inside the metal tube in the proximal region and the distal region; the electrically conductive elongate member coupled to and extending inside the handle, wherein the handle is configured to electrically couple the proximal region to the energy source (60, electrical lead is in electrical contact with a source of power); and an electrically insulating material disposed around the electrically conductive elongate member and extending along a length of the electrically conductive elongate member, wherein a portion of the distal region extends distally from the electrically insulating material and is electrically exposed (insulating sleeve 35 covers all but a predetermined distal tip of the metal tube; column 2, line 39- column 3, line 24).  
Regarding claim 2, Parins discloses the electrosurgical device of claim 1, wherein the handle includes a fluid connector for connecting the lumen to a source of fluid (metal tube 30 is a fluid conduit for providing suction or flushing fluid; column 3, lines 25-35).  
Regarding claim 3, Parins discloses the electrosurgical device of claim 1, wherein the portion of the distal region which extends distally from the electrically insulating material and is electrically exposed includes a distal end of the electrically 
Regarding claim 4, Parins discloses the electrosurgical device of claim 1, wherein the handle comprises an electrical connector to electrically connect the energy source to the electrically conductive elongate member (element 60).  
Regarding claim 5, Parins discloses the electrosurgical device of claim 4, wherein the electrical connector comprises a jack (element 60).  
Regarding claim 6, Parins discloses the electrosurgical device of claim 1, wherein the portion of the distal region which extends distally from the electrically insulating material and is electrically exposed defines an electrode for delivering energy to a tissue (column 3, lines 25-55).   
Regarding claim 7, Parins discloses the electrosurgical device of claim 3, wherein the distal end of the electrically conductive elongate member is open to thereby define the aperture is forward facing (view figures 4-5).  
Regarding claim 8, Parins discloses the electrosurgical device of claim 3, wherein the distal end of the electrically conductive elongate member is shaped in a manner to mechanically puncture tissue (element 20 can be used to cut and mechanically dissect tissue which can be considered to be punctured).  
Regarding claim 9, Parins discloses the electrosurgical device of claim 1, wherein the electrically conductive elongate member is configured to deliver an electrical energy to the portion of the distal region, said portion of the distal region comprises an electrically exposed surface whereby the electrical energy can be 
Regarding claim 10, Parins discloses the electrosurgical device of claim 4, further comprising an electrical wire within the handle connecting the electrical connector to the electrically conductive elongate member (element 60; column 3, lines 18-24).  
Regarding claim 11, Parins discloses the electrosurgical device of claim 4, wherein the electrical connector is configured for receiving an electrically conductive component (element 60; column 3, lines 18-24).  
Regarding claim 12, Parins discloses the electrosurgical device of claim 11, wherein the electrically conductive component electrically couples a source of energy to the electrical connector (element 60; column 3, lines 18-24).    
Regarding claim 13, Parins discloses a handle (40), a distal portion defining a first lumen that extends longitudinally in the distal portion, the distal portion having a distal end that defines a distal aperture which is in fluid communication with the first lumen (view figures 4-5 with distal end shown extending from 35), a force transmitting portion extending between the handle and the distal portion, the force transmitting portion defining a second lumen that extends longitudinally in the force transmitting portion and is in fluid communication with the first lumen of the distal portion (view figure 1 with element defined by 35 extending the length), wherein the electrosurgical device comprises a metal tube (30) which is electrically conductive, the metal tube extending through the force transmitting portion and the distal portion, with the first lumen and the second lumen formed inside the metal tube (view figure 1); wherein the distal portion 
Regarding claim 14, Parins discloses the electrosurgical device of claim 13, wherein the handle includes a fluid connector for connecting to a source of fluid (element 50).  
Regarding claim 15, Parins discloses the electrosurgical device of claim 13, wherein the electrosurgical device includes an electrical insulation extending proximally from a distal tip of the distal portion such that the distal tip is electrically exposed (element 35 is an insulating sheath with exposed distal tip 30).  
Regarding claim 16, Parins discloses the electrosurgical device of claim 13, wherein a distal tip of the electrosurgical device is substantially bullet-shaped (view figure 5).  
Regarding claim 17, Parins discloses the electrosurgical device of claim 13, wherein the handle includes an electrical connector for receiving an electrically conductive component (element 60).  
Regarding claim 18, Parins discloses the electrosurgical device of claim 17, wherein the electrical connector comprises a jack for receiving the electrically conductive component (view figure 1 element 60).  
Regarding claim 19, Parins discloses a method of puncturing a tissue using an electrosurgical device configured for use with an energy source, the electrosurgical 
Regarding claim 20, Parins discloses the method of claim 19, further comprising a step (3) disconnecting the electrically conductive component from the electrical .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With the amendments made to the claims to now have the electrically conductive member include a metal tube therein, a new search was performed to find the newly added structural limitation. Parins as discussed above discloses a device in which contains a metal tube to provide electrical energy to tissue at and exposed distal end. The device is capable of puncturing. It is suggested to include structural language of a puncturing distal end that would further define the present invention to be used for puncturing of tissue rather than dissection or coagulation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794